Citation Nr: 0900977	
Decision Date: 01/09/09    Archive Date: 01/14/09

DOCKET NO.  07-36 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a higher initial rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 10 percent 
disabling.

2.  Entitlement to an initial compensable rating for 
hepatitis C. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 




INTRODUCTION

The veteran served on active duty from June 1967 to March 
1971.

These claims come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

The Board notes that though the RO treated the veteran's 
correspondence in February 2005 as a new claim, it was in 
fact a timely notice of disagreement, and therefore the March 
2004 rating decision is the decision on appeal. 

In December 2007, the veteran, through his representative, 
submitted additional evidence accompanied by a waiver of the 
veteran's right to have this evidence initially considered by 
the RO.

In May 2008, in response to the March 2008 RO letter 
informing the veteran that he had 90 days to submit 
additional evidence regarding his appeal, the veteran 
indicated that he had additional medical evidence and he 
requested that a decision on his appeal not be made until the 
evidence was received.  No additional medical evidence was 
received in the claims folder, and a December 2008 informal 
hearing presentation from the veteran's representative 
indicates that they would like the Board to go forward with 
the appeal. 

The veteran initially elected to have a Decision Review 
Officer hearing, however in a February 2007 letter from the 
veteran's representative the request for that hearing was 
withdrawn.

For the reasons explained below, the issue of entitlement to 
an increased initial rating for service connected PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC. VA will notify you if further action is 
required on your part. 


FINDING OF FACT

The veteran has not been shown to have fatigue, malaise, and 
anorexia, or incapacitating episodes (with symptoms such as 
fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and 
right upper quadrant pain) having a total duration of at 
least one week, but less than two, during the past 12-month 
period. 


CONCLUSION OF LAW

The criteria for an initial disability rating for hepatitis C 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 4.112, 4.114, 
Diagnostic Code 7354 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: (1) 
veteran status, (2) existence of a disability, (3) a 
connection between the veteran's service and the disability, 
(4) degree of disability, and (5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule); see also Sanders, supra.

These appeals arise from initial awards of service connection 
for PTSD and Hepatitis C.  In Dingess, the Court held that in 
cases in which service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  
Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. § 
3.159(b)(3)(i) (2008).  Thus, because the notice that was 
provided in December 2003, before service connection was 
granted, was legally sufficient, VA's duty to notify in this 
case has been satisfied.  See generally Turk v. Peake, 21 
Vet. App. 565 (2008) (where a party appeals from an original 
assignment of a disability rating, the claim is classified as 
an original claim, rather than as one for an increased 
rating); see also Shipwash v. Brown, 8 Vet. App. 218, 225 
(1995); see also Fenderson v. West, 12 Vet. App. 119 (1999) 
(establishing that initial appeals of a disability rating for 
a service-connected disability fall under the category of 
"original claims").

In this case, in a December 2003 letter, which was issued 
prior to the decision on appeal, the RO provided notice to 
the veteran regarding what information and evidence is needed 
to substantiate a claim for service connection, as well as 
what information and evidence must be submitted by the 
veteran and what information and evidence will be obtained by 
VA.  The claim was last readjudicated in September 2007. 

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file include the 
veteran's service treatment records, VA treatment records, VA 
examination reports, and private treatment records.

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran was an active 
participant in the claims process, submitting evidence and 
responding to notices.  Thus, he has been provided with a 
meaningful opportunity to participate in the claims process 
and has done so.  Any error in the sequence of events or 
content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the veteran.  See Sanders, 487 F.3d 881.  Therefore, any such 
error is harmless and does not prohibit consideration of 
these matters on the merits.  See Conway, 353 F.3d at 1374, 
Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

II.  Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and that the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 
Separate diagnostic codes identify the various disabilities. 
Disabilities must be reviewed in relation to their history. 
38 C.F.R. § 4.1. Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10. See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings. Fenderson v. 
West, 12 Vet. App. 119 (1999)

Hepatitis C (or non-A, non-B Hepatitis), with serologic 
evidence of Hepatitis C infection and the following signs and 
symptoms due to Hepatitis C infection, is rated under 38 
C.F.R. § 4.114, Diagnostic Code 7354.  A zero percent rating 
is given for nonsymptomatic Hepatitis C.  

A 10 percent evaluation is warranted where the condition is 
productive of intermittent fatigue, malaise, and anorexia, or 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least one 
week, but less than two weeks, during the past 12-month 
period.  38 C.F.R. § 4.114, Diagnostic Code 7354 (2008).

A 20 percent evaluation is warranted where there is daily 
fatigue, malaise, and anorexia (without weight loss or 
hepatomegaly), requiring dietary restriction or continuous 
medication, or incapacitating episodes (with symptoms such as 
fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and 
right upper quadrant pain) having a total duration of at 
least two weeks, but less than four weeks, during the past 
12-month period.  38 C.F.R. § 4.114, Diagnostic Code 7354 
(2008).

Daily fatigue, malaise, and anorexia, with minor weight loss 
and hepatomegaly, or; incapacitating episodes (with symptoms 
such as fatigue, malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant pain) having a total 
duration of at least four weeks, but less than six weeks, 
during the past 12-month period warrants a 40 percent rating.  
38 C.F.R. § 4.114, Diagnostic Code 7354 (2008).

Daily fatigue, malaise, and anorexia, with substantial weight 
loss (or other indication of malnutrition), and hepatomegaly, 
or; incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least six 
weeks during the past 12- month period, but not occurring 
constantly warrants a 60 percent rating.  38 C.F.R. § 4.114, 
Diagnostic Code 7354 (2008).

Near-constant debilitating symptoms (such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) warrant a 100 percent rating.  38 C.F.R. 
§ 4.114, Diagnostic Code 7354 (2008).

Under Note (1): Evaluate sequelae, such as cirrhosis or 
malignancy of the liver, under an appropriate diagnostic 
code, but do not use the same signs and symptoms as the basis 
for evaluation under DC 7354 and under a diagnostic code for 
sequelae.  (See 38 C.F.R. § 4.14 (2008).)

Note (2) under Diagnostic Code 7354 defines an 
"incapacitating episode" as "a period of acute signs and 
symptoms severe enough to require bed rest and treatment by a 
physician."  Further, the term "substantial weight loss" 
means a loss of greater than 20 percent of the individual's 
baseline weight, sustained for three months or longer; and 
the term "minor weight loss" means a weight loss of 10 to 20 
percent of the individual's baseline weight, sustained for 
three months or longer.  38 C.F.R. § 4.112 (2008).

The veteran was diagnosed with Hepatitis C in May 2003, with 
only minimal transaminase elevation, and otherwise his liver 
studies were normal.  

In October 2005 the veteran was afforded a VA examination.  
The examination notes that the veteran had mildly elevated 
liver function tests in April 2005, and a hepatitis profile 
revealed hepatitis C.  The examiner noted that the veteran's 
hepatitis C had no significant effects on his occupation, and 
that there were no effects on daily activities.  

VA treatment notes from October 2005 note that the veteran 
was on medication for his hepatitis C in the early 2000s but 
that he discontinued medication when his insurance changed.  

The veteran had a liver biopsy done in 2006, and he was 
diagnosed with chronic hepatitis C, with a viral load over 
400 thousand IU.  The veteran did not have cirrhosis, but he 
had moderate steatosis, mild necroinflammatory activity, and 
minimal fibrosis.  An examination in November 2006, showed 
that the veteran missed less than a week of work, due to 
doctors appointments, and that there were moderate effects on 
the veteran's ability to do chores, shop, exercise, and 
travel.  There were also mild effects on the veteran's 
ability to feed and bathe.  

In August 2007 the veteran was afforded another VA 
examination.  The veteran indicated that he has had chronic 
fatigue for the past six years, but denies any abdominal 
pain.  The examiner noted that the veteran's course since 
onset has been stable and that he is not currently receiving 
treatments, because he does not like the side effects as they 
keep him from working.  The examiner notes that there have 
been no incapacitating episodes in the last year.  The 
veteran had a weight gain of less than 10 percent compared to 
his baseline.  The exam of the abdomen revealed evidence of 
ascites, but no tenderness.  The examiner also noted that the 
veteran had palmar erythrema.  The veteran then had an 
abdominal sonogram in August 2007, which revealed a liver 
with no focal lesions, and no evidence of ascites.

The veteran has presented serologic evidence of hepatitis C 
infection.  While the veteran is competent to testify as to 
the symptoms he experiences, including fatigue, there is no 
evidence of malaise or anorexia.  The veteran reported that 
he has not had an incapacitating episode during the past 
year, and he has gained weight.  As the 0 percent rating 
represents the greatest degree of impairment shown from the 
effective date of the grant of service connection to the 
present, there is no basis for staged rating pursuant to 
Fenderson.

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to a compensable rating for service-connected 
hepatitis C is denied. 


REMAND

The veteran initially filed a claim for service connection 
for PTSD in December 2003, and a March 2004 rating decision 
denied the veteran's claim.  Later, a January 2006 rating 
decision from a Decision Review Officer granted service 
connection for PTSD and found the veteran to be entitled to a 
10 percent evaluation.

The veteran was afforded VA examinations in October 2005 and 
in August 2007.  During the time between these two 
examinations the veteran noted that his mood had decreased 
and that he had increased moodiness and irritability.  The 
August 2007 examiner noted that the veteran's overall 
functioning had improved with his medicine regime, but that 
there was a level of dysfunction the veteran had difficulty 
articulating in the October 2005 examination due to the new 
improvements from his medication.  The July 2007 examination 
showed more symptoms, including hyperarousal and avoidance of 
trauma-related stimuli.  The veteran was diagnosed with PTSD 
and given a GAF score of 65.  The veteran's medication 
regimes have continued to change since the August 2007 
examination, as noted from his VA treatment records.

A December 2007 letter from this VA treating physician noted 
that the veteran "continues to demonstrate impulsive 
behavior, emotional unavailability, fluctuations in his mood, 
high states of anxiety and depression, fleeting 
homicidal/suicidal thoughts, sleep impairment and difficulty 
maintaining relationships, even with family members." 

In December 2008 the veteran's service representative 
indicated that the veteran's PTSD symptoms have worsened, and 
that the August 2007 VA examination does not reflect the 
veteran's level of disability.  Therefore the Board will 
afford the veteran another VA examination to determine his 
current level of disability.

Accordingly, the case is REMANDED for the following action:

1.  Request copies of all VA treatment the 
veteran has received for PTSD since 
November 2007.

2. Schedule the veteran for a VA 
psychiatric examination to assess the 
current severity of his service-connected 
PTSD.  All indicated tests and studies are 
to be performed.  Prior to the 
examination, the veteran's claims file 
must be made available to the psychiatrist 
or psychologist for review.  A notation to 
the effect that a records review took 
place should be included in the report of 
the examiner.

3. Adjudicate the issue of entitlement to 
an evaluation in excess of 10 percent for 
PTSD.  If the benefit sought is not 
granted, the appellant and his 
representative should be issued a 
supplemental statement of the case, and 
afforded the appropriate period to 
respond.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
CHERYL MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).







 Department of Veterans Affairs


